Citation Nr: 0634304	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  00-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of multiple shell 
fragment wounds of the right arm.  

2.  Entitlement to a separate evaluation for the service-
connected residual shell fragment wound scars of the right 
forearm below the elbow.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the RO in Hartford, Connecticut.  Subsequently, this file was 
transferred to the RO in St. Petersburg, Florida.  

The Board remanded this appeal back to the RO in September 
2003 and November 2005 for further development of the record.  



FINDINGS OF FACT

1.  The service-connected residuals of multiple shell 
fragment wounds of the right arm is not shown to be 
productive of more than moderate muscle injury.  

2.  The service-connected residual multiple shell fragment 
wound scarring of the right forearm is shown to be productive 
of a disability picture that more nearly approximate that of 
a deep scar that causes no limited motion and is not shown to 
be unstable.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of 
multiple shell fragment wounds of the right arm on the basis 
of muscle damage have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.56, 4.73 including Diagnostic Code 5306 
(2006).  

2.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected residual shell fragment 
wound scars on the right forearm have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118 including Diagnostic Code 
7801 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in January 2002, December 2004, and November 2005 
letters.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed May 1999 rating decision.  However, the RO 
readjudicated the appeal in February 2002, June 2005, and 
April 2006 Supplemental Statements of the Case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed May 1999 rating 
decision, in which service connection for his right arm 
disability was granted.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for the right arm disability was 
established in a May 1999 rating decision.  The veteran was 
assigned a noncompensable evaluation.  

In a February 2002 Decision Review Office (DRO) hearing 
decision, the DRO increased the rating to 10 percent.  That 
evaluation has remained in effect since that time.  

During a January 2001 VA examination, the veteran complained 
of numbness in his right arm.  Additionally, he reported 
decreased strength in his right upper extremities.

An examination of the right arm revealed two entry wounds.  
The first entry wound was a 4x1.5 cm depressed scar on the 
upper arm, over the posterior aspect.  The scar was 
depressed, discolored, and adherent to the bone.  No bony 
damage was noted.  There was atrophy of the triceps muscles.  

The second entry wound was a 1x3 cm scar on the posterior 
aspect of the forearm which was depressed, discolored, and 
slightly adherent to the bone.  There was no exit wound.  No 
atrophy of the forearm muscle noted.  There was no muscle 
herniation.  

His muscle strength of the right upper extremity was 4+/5.  
There was limited active range of motion for right shoulder 
for internal rotation to 60 degrees and external rotation to 
70 degrees secondary to pain.  

Right shoulder abduction and flexion was within normal 
limits, but with pain at the end of the range of motion.  
There was tenderness on palpation of the right shoulder.  

The elbow had full active range of motion for flexion and 
extension.  There was no neurological disorder for the right 
arm.  There was rotator cuff tendonitis of the right 
shoulder.  The veteran was diagnosed with residuals of 
fragment wound to the right arm and right shoulder rotator 
cuff tendonitis.  

During a November 2002 VA examination, the veteran reported a 
weak right arm that might be related to a right shoulder 
rotator cuff injury.  The veteran denied trauma to the right 
shoulder.  

A review of x-ray results showed metallic foreign bodies in 
the right humerus series in the soft tissues that measured 
5x3mm.  The metallic foreign bodies were localized to the 
proximal right forearm soft tissues.  Also, tiny opacities 
were noted.  

An examination revealed a scar on the right lower 
anterolateral forearm measuring 3x3mm, slightly raised 
papule, brown, dermal depth, and not adherent to the muscle.  
Additional scars were noted proximal to the popular scar 
1x1.5 cm, flat brown, superficial, non tender; anterior to 
right upper forearm 4x1 cm, flat brown, dermal depth, mobile, 
well healed, non tender; and on the upper right forearm 4x1 
cm, puckered, concave, dark brown, non tender, embedded in 
soft tissue.  

Weak bilateral trapezius, worse on right side was noted.  
Weak bilateral bicep and forearm strength against resistance, 
with more weakness on right was also noted.  

The examiner concluded that it was more likely than not that 
lack of exercise and use of muscles have weakened the overall 
strength of upper and lower extremities.  Further the 
examiner concluded that weakness of trapezius, biceps, and 
triceps muscle groups and poor range of motion of the right 
shoulder was most likely related to degenerative joint 
disease of the right shoulder.  

There was no indication of moderate/severe muscle injury 
related to the shell fragment wounds, except for the right 
index finger and right thumb.  There was no objective 
evidence to support pain or functional loss due to service-
connected shell fragment wound residual of the right arm.  

During a June 2005 VA examination, the veteran reported 
suffering multiple superficial shrapnel injuries to his right 
arm and lower extremities.  The veteran reported having pain 
in his forearm with any twisting/rotating motion.  
Additionally he reported having hand stiffness and inability 
to grip.  

The veteran was noted to be right hand dominant and work as a 
mechanic who required the use of his right arm and hand.  In 
addition the veteran reported that a tendon cut in his 
forearm was not fully repaired and as a result he was unable 
to fully extend the fifth digit on his right hand.  

The examination revealed a circular scar on the forearm near 
the wrist measuring 1-2cm.  Additional scars were noted 
behind the elbow measuring 3cm and above the elbow measuring 
4x1cm and described as slightly depressed.  

There was no loss of tissue or noted adhesions.  There was no 
loss of muscle function or muscle herniation.  Muscle 
strength was normal.  All range of motion testing was within 
normal limits.  

Additionally, joints were not painful on motion or limited by 
pain, fatigue, weakness, or lack of endurance.  There was no 
muscle atrophy.  Muscle strength was 5/5.  

The X-ray results showed multiple metallic fragments seen 
throughout soft tissues of the right hand, elbow and forearm 
consistent with noted history.  There were no acute osseous 
injuries or bony injuries.  

The examiner concluded that, despite being right hand 
dominant, the veteran was still able to work and use the 
muscles in his right arm.  He opined that it was less than 
likely that the injuries related to his weakened movement, 
fatigue, pain and incoordination.  

During a December 2005 VA examination, the veteran reported 
that he sustained significant shrapnel injuries in combat in 
Vietnam.  He reported the shrapnel penetrated multiple 
muscles in his legs, right forearm and right shoulder.  

He complained of having pain with twisting movement to his 
right arm.  He described chronic stiffness and weakness that 
increases with movement of his right arm.  

The veteran was noted to be an auto body repairman whose 
duties required the use of his right hand.  He was right hand 
dominant.  He complained of chronic daily pain and stiffness 
and of stiffening of the right shoulder and hand with pain 
daily.  Medication relieved his symptoms.  He had a Cortisone 
injection which initially improved the range of motion in his 
right shoulder, but was no longer effective.  He was unable 
to rotate his right arm due to the increased pain in the 
right shoulder.  

In cold weather, the veteran reported having increased pain.  
He described his pain level as 5-6 out of 10.  Without motion 
he described the pain as 1-2 out of 10.  He reported that he 
could not sleep on his right side due to the pain.  He denied 
having any surgery on the arm or shoulder since service.  

He reported a loss of strength in his right shoulder.  He 
reported having a severed tendon in his right forearm that 
prevented him from fully extending his fifth digit on his 
right hand.  Reportedly, the younger guys in his body shop 
knew of his disability and assisted him at work with picking 
up the heavy pieces and parts that he did not have the 
strength to hold.  

On examination, there was no evidence of trauma, infections 
or deformities to the right shoulder.  The examiner did note 
a hypopigmented depressed scar that was 1.5x.5 at the right 
anterior forearm two inches above the elbow.  There was no 
evidence of infection or tenderness on palpation directly 
over the scar.  

The veteran had a normal range of motion in the shoulder on 
internal and external rotation with discomfort at the 
endpoints.  He had forward flexion 90 to 150 degrees with 
discomfort starting at 130 degrees.  He had abduction 90 to 
150 degrees with discomfort starting at 110 degrees.  

After 3 repetitions, the veteran complained of increased pain 
at the right shoulder and lack of endurance and fatigue.  The 
examiner noted palpable crepitance at the right AC joint line 
and the strength was 4 out of 5.  The X-ray studies confirmed 
multiple metallic fragments consistent with shrapnel in the 
soft tissue of the right forearm.  There were no bony 
injuries noted.  

There was no trauma to the right elbow.  The veteran had 
normal range of motion.  In all ranges, the veteran had 
normal motion in the forearm.  After 3 repetitions, there was 
no increased pain, fatigue, stiffness or changes in range of 
motion of the forearm.  

The X-ray results showed degenerative joint disease and 
osteophyte formation of the right AC joint and radiopaque 
foreign bodies consistent with shrapnel in the right humerus.  
The X-ray results of the right elbow showed multiple 
punctuate fragments in the soft tissue of the right elbow, 
forearm, and hand.  No bony injuries were noted.  

The examiner concluded that the veteran had shrapnel injury 
to the right shoulder, elbow and forearm with limitations of 
range of motion and chronic daily pain in his right dominant 
hand.  

Despite these limitations, the veteran was able to work at 
his current occupation although he required assistance in 
some types of work.  Further, the examiner concluded the 
veteran's injuries resulted in mild to moderate functional 
limitations with flare-up.  

In a February 2006 addendum to the VA examination, the 
examiner stated that he reviewed the entire claims file.  The 
examiner noted that the service medical records did not 
mention a shrapnel injury to the right shoulder.  The first 
post service medical record to mention a right shoulder 
injury was a December 1990 examination report.  

The examiner noted that a May 1998 examination report had 
described the shrapnel injury to the right arm.  No muscle 
atrophy was noted on the examination.  The examiner, in the 
May 1998 examination, concluded that the veteran had 
intermittent right arm weakness.  

In the February 2006 addendum, the examiner further noted x-
ray results from June 2005 and October 2003.  The June 2005 
results showed multiple punctuate metallic fragments 
throughout the soft tissues of the right hand, elbow, and 
forearm consistent with shrapnel injury.  The October 2003 
results showed bilateral acromioclavicular joint degenerative 
joint disease with no evidence of retained shrapnel.  

The examiner concluded, in the February 2006 addendum, that 
it was unlikely that the veteran's current degenerative joint 
disease of the right AC joint was related to the service-
connected right arm injury.  

The RO evaluated the service-connected right arm disability 
under the Diagnostic Code for muscle injuries; Muscle Group 
VI, extension of elbow.  38 C.F.R. § 4.73, Diagnostic Code 
5306.  

Under Diagnostic Code 5306, 10 percent evaluation is 
warranted for a moderate muscle injury.  30 percent is 
warranted for a moderately severe muscle injury.  40 percent 
is warranted for a severe muscle injury.  

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  

The history of a moderate muscle disability includes service 
department records of in-service treatment for the wound and 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after use which 
affects the particular functions controlled by the injured 
muscles.  

Objective findings include small or linear entrance and (if 
present) exit scars which indicate a short track of the 
missile through muscle tissue, some loss of deep fascia or 
muscle substance, impairment of muscle tonus and loss of 
power, or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
an inability to keep up with work requirements.  

Objective findings of a moderately severe muscle wound are 
entrance and (if present) exit scars indicating the track of 
the missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

Additionally, under these criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).  

The Board notes the December 2005 examination findings which 
showed normal range of motion in the elbow with no increased 
pain, fatigue, stiffness or change in range of motion after 
repetitions.  

Further, the VA examiner concluded the right arm muscle 
injury resulted in only mild to moderate functional 
limitations with a flare-up.  The Board also notes the 
February 2006 addendum to the examination which concluded 
that it was unlikely that the veteran's current degenerative 
joint disease of the right AC joint is related to the 
service-connected right arm injury.  

Given these examination findings, the Board finds that the 
service-connected residual multiple fragment wound scars of 
the right arm above the elbow is not shown to be at a level 
of disablement contemplated by more than a 10 percent 
evaluation under Diagnostic Code 5306.  

Overall, the evidence does not support the assignment of an 
evaluation in excess of 10 percent for the service-connected 
residuals of multiple fragment wound scars of the right arm 
for the period of the appeal.  See 38 C.F.R. § 4.7.  

The Board must also consider whether a separate evaluation is 
warranted for fragment wound scars on the lower right arm 
below the elbow.  Under 38 C.F.R. § 4.118, Diagnostic Code 
7801, 10 percent evaluation is warranted for deep scars, 
other than head, face, or neck that cause limited motion and 
exceed 6 square inches (39 square cm).  

A 20 percent evaluation is warranted for deep scars that 
cause limited motion and exceed 12 square inches (77 square 
cm).  30 percent is warranted for deep scars that cause 
limited motion and exceed 72 square inches (465 square cm).  
40 percent is warranted for deep scars that cause limited 
motion and exceed 144 square inches (9292 square cm).  A deep 
scar is one associated with underlying soft tissue damage.  

The January 2001 VA examination showed a scar on the right 
forearm described as depressed, discolored and adherent to 
the bone.  The Board also notes the November 2002 VA 
examination which showed scars on the right lower 
anterolateral forearm; anterior to right upper; and on the 
upper right forearm.  Further, x-ray studies showed metallic 
foreign bodies localized to the proximal right forearm soft 
tissues.  

The June 2005 VA examination showed a circular scar on the 
veteran's forearm.  Further x-ray results confirmed metallic 
fragments located in the soft tissue of the veteran's 
forearm.  

The December 2005 and February 2006 VA examinations confirmed 
previous exam findings that scars were located on the 
veteran's right forearm and that metallic fragments were 
embedded in the soft tissue of the veteran's forearm.  

Given these findings, the Board finds that the veteran is 
entitled to a separate 10 percent evaluation for the fragment 
wound scars located on the lower right arm below the elbow as 
contemplated by Diagnostic Code 7801.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected residual multiple fragment wound scars of 
the right arm is denied.  

A separate 10 percent evaluation for the service-connected 
residual multiple fragment wound scars of the right forearm 
below the elbow is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


